Casey, J.
Appeal from a decision of the Workers’ Compensation Board, filed July 19, 1984.
Claimant contends that the Workers’ Compensation Board erred in its award of benefits at a reduced earnings rate. The record contains the reports and/or testimony of a number of physicians, whose opinions as to the claimant’s condition range from moderate permanent partial disability to permanent total disability. In resolving the factual issue created by these conflicting expert opinions, the Board awarded claimant benefits at *1077a reduced earnings rate, concluding that he had a moderate permanent partial disability. Claimant’s argument that he should have been found to be permanently totally disabled must be rejected, for the resolution of factual issues created by the conflicting medical evidence is exclusively for the Board (e.g., Matter of McIntosh v International Business Machs., 105 AD2d 557).
We also reject claimant’s argument that, irrespective of whether his disability is partial or total, the award should effectively grant him benefits for a total disability since he no longer has the capacity to perform the work to which he is suited. The Board’s award is clearly based upon its acceptance of medical proof that claimant’s disability is partial and moderate, and does not entirely incapacitate him from working. The decision is supported by substantial evidence and should be affirmed.
Decision affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.